Citation Nr: 1213559	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for lung nodules.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972, in May 1992 and from February 2003 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Boise, Idaho, which, in relevant part, denied service connection for lung nodules.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his July 2008 substantive appeal.  The Veteran withdrew the request in a June 2010 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking service connection for lung nodules.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2010, the Veteran sent a signed letter indicating that he withdrew his claim for service connection for lung nodules.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  Withdrawals must be in writing, clearly state the intent to withdraw the appeal and be signed by the Veteran or his representative.  The June 2010 letter meets these requirements.  As of June 2010, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).  The Board will dismiss the instant appeal.  

ORDER

The appeal for service connection for lung nodules is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


